DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 10/22/2021.
In view of applicant’s amendment and arguments regarding rejection of claim(s) 1 – 20 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.
Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
	
Response to Arguments
With respect to Reichow which was used as one of the secondary references in the rejection of claim 2, on page 9 of the Remarks, the applicant states that
“…there is no teaching in Reichow that “a first counter value” is output “to a sensor device” after which the “controller” receives “a measurement value in association with the first counter value from the sensor device.” ”

The examiner respectfully disagrees. Consider Reichow, paragraph 0093:


A person of ordinary skill in the art would have understood this as there is a continuous stream of current time indications from the clock 1010 to the sensors 1020. Indeed, there is no disclosure or suggestion that only certain time marks are communicated to the sensors. In other words, the current value of the clock is continuously communicated from the clock 1010 to the sensors 1020. This may be equated to recited by the amended claim 1 “output a first counter value to a sensor device” where “the first counter value” is continuously incremented. Paragraph 0093 further states:
“A control unit 1030 may also receive 1016 a time from clock 1010.”

This means that a similar continuous stream of current time indications from the clock 1010 is also sent to the control unit 1030. Next, consider paragraph 0097:
“…by using time stamps associated with measurements received from wearable sensors a first time lag associated with those wearable sensor(s) may be determined.”

Details of the process are also disclosed in paragraph 0094:
“By associating a time derived from clock 1010 with measurements or other data provided to control unit 1030 by wearable sensor(s) 1020 and non-wearable sensor(s) 1030, and by independently receiving time information from clock 1010 at control unit 1030, the time lag between when a measurement is made and when that measurement is received by control unit 1030 may be measured and accounted for…”

In other words, paragraph 0094 makes emphasis on independently receiving time information from clock 1010 by the control unit 1030.

“For example, step 1120 may determine that measurements made by wearable sensors require 5 milliseconds to reach the control unit”

How will the control unit 1030 determine this 5 ms? From the clock 1010 it only continuously receives current time 1016 and no other information. For example, when the measurement is received from the sensor 1020 through the line 1025, if the current clock value (in hh:mm:ss:msms) received from the clock 1010 by the control unit 1030 (through the line 1016) is 00:10:00:00, how will the control unit 1030 determine that the measurement was actually taken by the sensor 5 ms prior (i.e. at 00:09:59:55)? There are only two relevant inputs into the control circuit 1030: one input directly from the clock 1010 through the line 1016 which provides only the current time, and the second input from the sensor 1020 through the line 1025 which provides the measurement value. So the question is: how does the control circuit 1030 know the time when the measurement was made by the sensor, to be able to calculate the time lag as 5 ms? The only answer to this question with the set up disclosed by Reichow would be to receive this time mark when the measurement was made directly from the sensor in association with the measurement itself. In other words, the sensor would provide the measured value in association with the time when the measurement was made. Therefore, this feature is either implicitly present in Reichow, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement it in the way described for the control circuit to be able to calculate the time lag between when the measurement was made by the sensor and when it was actually received by the control circuit.
to operate as disclosed.

With respect to Iso which was used as another secondary reference in the rejection of claim 2, on page 10 of the Remarks, the applicant states that
“…motion sensor 13 does not send any time stamped data (or anything other than a request) back to element 19 (the “common controller’) but rather sends data to some other element. (Note: Fig. 1 of Iso depicts motion sensor 13 as sending information to an element 22 (“synchronization processing portion”) in image sensor 12).”

In response to applicant's argument that the motion sensor 13 does not appear to send any time stamped data back to the element 19, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually (such as Iso’s time stamping unit does not receive back sensor measurements), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



The applicant ends their argument with respect to amended claim 1 by stating the following:
“Furthermore, since Drinan concerns synchronization between different systems/sensors, each apparently with its own internal clock, inclusion of a “time stamp unit,” such as element 19 of Iso, into the system of Drinan would incompatible/non- functional since conflicting times and/or time stamps would be generated by different (non-common controller) clocks.”

The logic behind this statement is not clear since the examiner was not able to find anywhere in Drinan, and the applicant provided no evidence or any particular 

On pages 13 – 14 of the Remarks, the applicant argues applicability of Iso to the rejection of claim 15 by essentially providing the same arguments as those on page 10. However, the examiner already responded to these arguments above in section 7 and for the sake of brevity they will not be repeated here but instead are incorporated herein by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

First alternative rejection of claims 1, 3 – 8, 10 – 14 and 22 in view of Reichow
Claims 1, 6 – 8, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20170229041 (Reichow) and further in view of US 20100298662 (Yu).
Regarding claim 1, Drinan teaches “A wireless device (FIG 2 and paragraphs 0056 – 0057: Control and Communication Module (CCM) 15), comprising:
a clock for generating clock cycles (paragraph 0101: The CCM may include a time reference, such as an internal clock);
a wireless transmission/reception circuit (FIG 2: transceiver 17. Paragraph 0112: For both the connections between BIH and CCM as well as between CCM and DCU, transmission protocols define how the data is transmitted. Paragraph 0116: usage of Bluetooth is one of the protocols, therefore, the transceiver is wireless.);
a counter configured to count a number of clock cycles output by the clock since a previous point in time (although “counter” is not explicitly disclosed, paragraph 0101: The CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute). This is important for many medical applications like ECG or heart rate measurement. In addition it may assist in the analysis of data based upon the absolute time when a measured event occurred. Therefore, since the function of determining relative or absolute time is disclosed as well as knowing absolute time when a measured event occurred, the “counter configured to count the number of clock cycles” is either implicitly present to perform relative or absolute time determination, or it would have been obvious to a person of ordinary skill in the art to implement it to be able to perform the disclosed function. Recited by the claim “since a previous point in time” is quite broad and may be interpreted even as beginning of times in case the time in Drinan is counted as absolute, or any other point of time when the time in Drinan is counted as relative, such as the time since the beginning of current day (previous midnight)); and
a controller (FIG 2, combination of data processing 14, signal processing 22 and encryption 16)…” “…transmission for the transmission data from the wireless transmission/reception circuit to an external device, the transmission data further including the measurement value from the sensor device (paragraph 0094: the CCM receives data from one or more BIH assemblies (“the transmission data further including the measurement value from the sensor device”) and transmits the data to the DCU (“to an external device”) for further processing.)…”

Drinan does not teach that the controller is to “output a first counter value to a sensor device, receive a measurement value in association with the first counter value from the sensor device, the first counter value corresponding to a time of measurement of the measurement value by the sensor device.”
Drinan teaches in paragraph 0101 that the CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute) and which may assist in the analysis of data based upon the absolute time when a measured event occurred.
independently receive 1016 a time from clock 1010. Clock 1010 may directly exchange data with wearable sensor(s) 1020 as shown in FIG. 10.  By associating a time derived from clock 1010 with measurements provided to control unit 1030 by wearable sensor(s) 1020, and by independently receiving time information from clock 1010 at control unit 1030, the time lag between when a measurement is made and when that measurement is received by control unit 1030 may be measured and accounted for. In step 1110, time standards may be obtained for at the wearable sensors and the control unit using a signal received from an external clock. Time standards obtained in step 1110 may be used to provide a time stamp for measurements made by any type of wearable and/or non-wearable sensor.  Paragraph 0097: using time stamps associated with measurements received from wearable sensors. In other words, Reichow teaches “wherein the controller (mapped to the combination of clock 1010 and control unit 1030) is configured to output a first counter value to a sensor device (paragraph 0093: Clock 1010 may communicate 1012 a time (each communicated time value represents “first counter value”) to wearable sensor(s) 1020.), and
receive a measurement value in association with the first counter value from the sensor device, the first counter value corresponding to a time of measurement of the  (paragraph 0094: associating a time derived from clock 1010 (“the first counter value”) with measurements (“measurement value”) provided to control unit 1030 by wearable sensor(s) 1020. Paragraph 0097: using time stamps (“the first counter value”) associated with measurements (“measurement value”) received from wearable sensors. In other words, the sensors transmit the measurement data (“measurement value”) associated with timestamps (“the first counter value”) using the time provided by the clock 1010. Elaborating on this, paragraph 0097 provides an example of the time lag measurement:
“For example, step 1120 may determine that measurements made by wearable sensors require 5 milliseconds to reach the control unit”

How will the control unit 1030 determine this 5 ms? From the clock 1010 it only continuously receives current time 1016 and no other information. For example, when the measurement is received from the sensor 1020 through the line 1025, if the current clock value (in hh:mm:ss:msms) received from the clock 1010 by the control unit 1030 (through the line 1016) is 00:10:00:00, how will the control unit 1030 determine that the measurement was actually taken by the sensor 5 ms prior (i.e. at 00:09:59:55)? There are only two relevant inputs into the control circuit 1030: one input directly from the clock 1010 through the line 1016 which provides only the current time, and the second input from the sensor 1020 through the line 1025 which provides the measurement value. So the question is: how does the control circuit 1030 know the time when the measurement was made by the sensor, to be able to calculate the time lag as 5 ms? The only answer to this question with the set up disclosed by Reichow would be to receive this time mark when the measurement was made directly from the sensor in association with the measurement itself. In other words, the sensor would provide the measured value in association with the time when the measurement was made. Therefore, this feature is either implicitly present in Reichow, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement it in the way described for the control circuit to be able to calculate the time lag between when the measurement was made by the sensor and when it was actually received by the control circuit.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission of the time from the system clock to the sensors, and reception, from the sensors, of the measurement data and timestamps based on the time received, as disclosed by Reichow, in the system of Drinan. Doing so would have allowed to calculate the time lag for different types of sensor measurements to arrive at a control unit (see Reichow, paragraph 0097).

Although Drinan teaches in paragraph 0101 that the CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute) and which may assist in the analysis of data based upon the absolute time when a measured event occurred, Drinan does not explicitly disclose that the controller is configured to “append a second counter value from the counter to transmission data, the second counter value corresponding to 
Yu in FIG 4 with corresponding description in paragraph 0054 teaches a similar system of remote data collection from sensor devices including blood pressure monitor (BP) (which may be equivalent to the combination of BIH 11 and CCM 15 directly connected to each other as shown in FIG 3 of Drinan or wirelessly connected as shown in FIG 6A communicating through a wireless means 86 (see paragraph 0061)). As further described in paragraph 0081, once a reading is taken, the peripheral device (e.g., BP cuff or the weight scale) transmits the data. The computer receives and unpacks the data. FIG. 8 shows an example screen showing information such as the measurement date and time and transmission date and time. Further, the same paragraph 0081 also teaches a clock located inside the peripheral device, e.g., the A&D Bluetooth peripheral device (e.g., BP cuff or WS). The clock includes the year, month, day, hour, minute, and second. This at least suggests that the information regarding the measurement date and time and transmission date and time is generated at the transmitting side, such as blood pressure monitor. In other words, Yu teaches the controller [within the peripheral BP or WS device] is “configured to append a second counter value from the counter to transmission data, the second counter value corresponding to a time of transmission (disclosed in paragraph 0081 as transmission date and time of the transmitted data being available for display)”, and that the transmitted data include “the first counter value” corresponding to a time of measurement of the measurement value (disclosed in paragraph 0081 as measurement date and time of the transmitted data being available for display)”.

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	
Regarding claim 7, Drinan in combination with Yu teaches “A wireless system (shown in FIG 1 – 2), comprising:
a sensor device configured to acquire measurement values (paragraph 0057: In operation (FIG. 2), the BIH 11 obtains bioparameter data from sensor 12 measuring appropriate bodily conditions, states or composition, e.g. temperature, pH, or levels of defined biomolecules. The BIH 11 then communicates this data to the CCM 15.); and
a wireless device including:
a clock for generating clock cycles;
a wireless transmission/reception circuit;
a counter configured to count a number of clock cycles output by
the clock since a previous point in time; and

output a first counter value to a sensor device,
receive a measurement value from the sensor device in association with
the first counter value, the first counter value corresponding to a time of measurement for the measurement value by the sensor device, and
append a second counter value from the counter to transmission data, the second counter value corresponding to a time of transmission for the transmission data from the transmission/reception circuit, wherein
the transmission data further includes the measurement value from the sensor device and the first counter value (the portion of the claim above is rejected as unpatentable over a combination of Drinan, Reichow and Yu as explained in the rejection of claim 1 above because of similarity of limitations).”
Regarding claims 6 and 14, Drinan teaches “wherein the measurement value is received from the sensor device via Bluetooth Low Energy (BLE) communication (paragraph 0061: The CCM 15 and BIH 11 (“the sensor device”) communicate through a wireless means 86. Paragraph 0112: For both the connections between BIH and CCM as well as between CCM and DCU, transmission protocols define how the data is transmitted. Paragraph 0116: usage of Bluetooth as one of the protocols).”
Regarding claim 8, Drinan in combination with Yu teaches “wherein the sensor device is a wearable device being worn by a person (Yu, paragraph 0081: blood pressure cuff which is “a wearable device being worn by a person”).”
Regarding claim 22, Drinan teaches or fairly suggests “wherein the sensor device has no internal clock (no internal clock is disclosed in any of the sensors 12 in FIG 2 of Drinan. Additionally, no internal clock is disclosed in any of the sensors 1020 in FIG 10 of Reichow).”

Claims 3, 5, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20170229041 (Reichow) and US 20100298662 (Yu) as applied to claims 1 and 7, and further in view of US 20070142727 (Zhang).
Regarding claims 3 and 10, Drinan and Yu does not teach “wherein when the measurement value is received from the sensor device, the controller is further configured to store the measurement value and the first counter value in a memory before the transmission data is output from the wireless transmission/reception circuit.”
Zhang teaches a similar system of physiological data collection (see FIG 1 with corresponding description at least in paragraph 0019) which includes physiologic sensor 104 (equivalent to the sensor BIH 11 of Drinan and “sensor device” of instant claim) in communication with device 102 (equivalent to the CCM 15 of Drinan and “controller” of instant claim) which further communicates with an external processing device 106 (equivalent to the data collection unit 30 of Drinan). The operation of the system is disclosed in FIG 5 – 6 with corresponding description and includes the following: “wherein when the measurement value is received from the sensor device, the controller is further configured to store the measurement value and the first counter value in a memory (Zhang, paragraph 0049: When the physiologic parameter has been measured, step 306, the physiologic data is transferred from the physiologic sensor 104 (“the sensor device”) to the communication device 102 (“the controller”) and stored in memory 204. The transferred data has a time stamp provided when the data was collected/measured (“and the first counter value”).) before the transmission data is output from the wireless transmission/reception circuit (the process described above regarding storage of the collected physiological data is performed prior to the process described in paragraph 0056: the physiologic data previously collected from sensors 104 and time stamp information are transferred from the communication device 102 to the external processing device.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Zhang intermediary storage of the collected by the sensor data in the local memory of the device directly communicating with the sensor prior to its transmission to the external processing device, in the system of Drinan. Doing so would have still allowed collection and storage of sensor data without immediate transmission of the same to the external processing device in those cases when the external processing device is not immediately available or is outside of the range of communication.
Regarding claims 5 and 12, Drinan and Yu teaches “wherein the controller is configured to cause the transmission/reception circuit to transmit transmission data…” “…measured by the sensor device and…” “… first counter values each respectively corresponding to a time of measurement…” “…the transmission data having the second count value appended thereto (please see explanation in the rejection of claim 1 above with respect to transmission a single measurement value appended with the time of measurement and the time of transmission.).”
Drinan and Yu do not teach that the transmission data “including a plurality of measurement values” together with “a plurality of” first counter values “for the plurality of measurement values”. In other words, Drinan and Yu do not teach transmission of multiple measurement values each with its own stamped measurement time in a single transmission.
Zhang teaches a similar system of physiological data collection (see FIG 1 with corresponding description at least in paragraph 0019) which includes physiologic sensor 104 (equivalent to the sensor BIH 11 of Drinan and “sensor device” of instant claim) in communication with device 102 (equivalent to the CCM 15 of Drinan and “controller” of instant claim) which further communicates with an external processing device 106 (equivalent to the data collection unit 30 of Drinan). The operation of the system is disclosed in FIG 5 – 6 with corresponding description and includes the following: paragraph 0049: When the physiologic parameter has been measured, step 306, the physiologic data is transferred from the physiologic sensor 104 (“sensor device”) to the communication device 102 (“the controller”) and stored in memory 204. The transferred data has a time stamp provided when the data was collected/measured (“the first counter value”).).  Paragraph 0056: the physiologic data previously collected from sensors 104 and time stamp information are transferred from the communication device 102 to the external processing device. Paragraph 0058: The step 324 of transferring physiologic data to the external processing device 106 may include transferring the data collected and stored for a plurality of data points or from a plurality of previously (paragraph 0058: The step 324 of transferring physiologic data to the external processing device 106 may include transferring the data collected and stored for a plurality of data points or from a plurality of previously conducted data collection events 300.) and a plurality of first counter values each respectively corresponding to a time of measurement for the plurality of measurement values (paragraph 0056: The step 324 of transferring physiologic data to the external processing device 106 includes the transfer of physiologic data from the communication device 102 to the external processing device so that the communication device 102 provides data previously collected from sensors such as the physiologic sensor 104 and time stamp information.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Zhang intermediary storage of the plurality of the collected by the sensor data, including the timestamp of the collection/measurement, in the local memory of the device directly communicating with the sensor, and it subsequent transmission in the aggregate to the external processing device, in the system of Drinan. Doing so would have still allowed collection and storage of sensor data without immediate transmission of the same to the external processing device in those cases when the external processing device is not immediately available or is outside of the range of communication.
Regarding claim 13, Drinan teaches “wherein the measurement value is received from the sensor device via Bluetooth Low Energy (BLE) communication (paragraph 0061: The CCM 15 and BIH 11 (“the sensor device”) communicate through a wireless means 86. Paragraph 0112: For both the connections between BIH and CCM as well as between CCM and DCU, transmission protocols define how the data is transmitted. Paragraph 0116: usage of Bluetooth as one of the protocols).”

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20100298662 (Yu) and US 20170229041 (Reichow) as applied to claims 1 and 7, and further in view of information well known in the art as may be evidenced by US 20040088610 (Kobayakawa).
Regarding claims 4 and 11, while Drinan teaches in paragraph 0101 that the measured data need to be correlated based upon a time (relative or absolute), he does not teach “wherein the first counter value is based on an elapsed time from when the wireless device was last powered on or reset until the time of measurement for the measurement value, and
the second counter value is based on the elapsed time from when the wireless device was last powered on or reset until the time of transmission for the transmission data.”
However, counting elapsed time “from when the … device was last powered on or reset” is well-known in the art as may be evidenced by Kobayakawa, paragraph 0115 
Therefore, since Drinan does not disclose the event relative to which the measured data are correlated to timewise, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art counting elapsed time from the switching on (including reset), in the system of Drinan simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417. This would have also provided an event relative to which the measured data can be correlated to timewise.

Second alternative rejection of claims 1, 3 – 8, 10 – 14 and 22 in view of Iso
Claims 1, 6 – 8, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20180213153 (Iso) and further in view of US 20100298662 (Yu).
Regarding claim 1, Drinan teaches “A wireless device, comprising:
a clock for generating clock cycles;
a wireless transmission/reception circuit;

a controller configured to…” “…append a second counter value from the counter to transmission data, the second counter value corresponding to a time of transmission for the transmission data from the wireless transmission/reception circuit to an external device, the transmission data further including the measurement value from the sensor device and the first counter value (the portion of the claim above is rejected as unpatentable over a combination of Drinan and Yu as explained in the rejection of claim 1 above in section 11 because of similarity of limitations).”

Drinan does not teach that the controller is to “output a first counter value to a sensor device, receive a measurement value in association with the first counter value from the sensor device, the first counter value corresponding to a time of measurement of the measurement value by the sensor device.”
Drinan teaches in paragraph 0101 that the CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute) and which may assist in the analysis of data based upon the absolute time when a measured event occurred. However,  Drinan does not explicitly disclose specifics of the determination of the time when a measured event occurred.
Iso in FIG 5 with corresponding description in paragraphs 0082 – 0086 teaches sensor synchronization. The system includes a common controller with a time stamp issuing unit 19 for issuing the time stamp. In operation, the motion sensor 13 makes the 
Therefore, since Drinan does not explicitly disclose specifics of the determination of the time when a measured event occurred, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Iso method of synchronization sensor output, in the system of Drinan. Doing so would have simply filled in where Drinan is silent and allowed to associate specific measurements by the sensor with the time the measurement was obtained.

Iso explicitly discloses in paragraph 0083 that the motion sensor 13 is configured to be connected to a common controller, and this controller has a time stamp issuing unit 19 for issuing the time stamp. On the other side, Drinan in FIG 2 and paragraph 0057 teaches presence of CCM (Control and Communication Module) 15 which collects sensor data from plurality of sensors 12. Therefore, when Drinan’s system is combined with the teaching of Iso explicitly stating that the time stamp issuing unit 19 is part of the common controller, the combined device would have included Iso’s time stamp issuing unit 19 as part of Drinan’s CCM 15, so that the CCM 15 would supply a time stamp, originated by the time stamp issuing unit within the CCM, to the sensors 12 and then would receive sensor data back from the sensors with the timestamp, as is required by 
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claims 6 – 8 and 14, these claims are rejected because of the same reasons as set forth in the rejection of same claims in section 11 above.
Regarding claim 22, Drinan teaches or fairly suggests “wherein the sensor device has no internal clock (no internal clock is disclosed in any of the sensors 12 in FIG 2 of Drinan. Additionally, no internal clock is disclosed in sensor 13 in FIG 5 of Iso).”
	
Claims 3, 5, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20180213153 (Iso) and US 20100298662 (Yu) as applied to claims 1 and 7, and further in view of US 20070142727 (Zhang).
Regarding claims 3, 5, 10, 12 and 13, these claims are rejected because of the same reasons as set forth in the rejection of same claims in section 12 above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20180213153 (Iso) and US 20100298662 (Yu) as applied to claims 1 and 7, and further in view of information well known in the art as may be evidenced by US 20040088610 (Kobayakawa).
Regarding claims 4 and 11, these claims are rejected because of the same reasons as set forth in the rejection of same claims in section 13 above.

Claims 15 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20180213153 (Iso) and US 20100298662 (Yu).
Regarding claim 15, Drinan teaches “A method of transmitting measurement data obtained from a sensor device (paragraph 0094: the CCM receives data from one or more BIH assemblies (paragraph 0010: sensors mounted within a BioInterface Head) and transmits the data to the DCU for further processing.) without an internal clock (paragraph 0101: The CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute). However, no clock is disclosed or even implied in any of the sensors 12 or the entire BIH 11), the method comprising:
counting a number of clock cycles output by a clock in a wireless device (FIG 2 and paragraphs 0056 – 0057: Control and Communication Module (CCM) 15 corresponds to “wireless device”) to provide a counter value corresponding to the number of clock cycles since a previous point in time (although “counting” is not explicitly disclosed, paragraph 0101: The CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute). This is important for many medical applications like ECG or heart rate measurement. In addition it may assist in the analysis of data based upon the absolute time when a measured event occurred. Therefore, since the function of determining relative or absolute time is disclosed as well as knowing absolute time when a measured event occurred, the “counting a number of clock cycles output by a clock” “to provide a counter value corresponding to the number of clock cycles” is either implicitly present to perform relative or absolute time determination, or it would have been obvious to a person of ordinary skill in the art to implement it to be able to perform the disclosed function. Recited by the claim “since a previous point in time” is quite broad and may be interpreted as beginning of times (“big bang” or at least AD) in case the time in Drinan is counted as absolute, or any other point of time when the time in Drinan is counted as relative, such as the time since the beginning of current day (previous midnight))…”
“…receiving a measurement value at the wireless device from the sensor device…” “…and then transmitting the measurement value…” “…to an external device from the wireless device (paragraph 0094: the CCM (“the wireless device”) receives data from one or more BIH assemblies (“receiving a measurement value from the sensor device”) and transmits the data to the DCU for further processing (“and then transmitting the measurement value”).).”

Although Drinan teaches in paragraph 0101 that the CCM may include a time reference, such as an internal clock, for those applications which require measured data to be correlated based upon a time (relative or absolute) and which may assist in the analysis of data based upon the absolute time when a measured event occurred, Drinan 
Iso in FIG 5 with corresponding description in paragraphs 0082 – 0086 teaches sensor synchronization. The system includes a common controller with a time stamp issuing unit 19 for issuing the time stamp. In operation, the motion sensor 13 makes the time stamp issue request to the time stamp issuing unit 19 whenever the motion sensor output is outputted. The time stamp issuing unit 19, after receiving the request, transmits the time stamp at that timing to the motion sensor 13 (“transmitting a measurement counter value to the sensor device”). Then, the motion sensor 13 outputs the motion sensor output with the time stamp specifying the timing at which the sample is acquired.
Therefore, since Drinan does not explicitly disclose specifics of the determination of the time when a measured event occurred, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Iso method of synchronization sensor output, in the system of Drinan. Doing so would have simply filled in where Drinan is silent and allowed to associate specific measurements by the sensor with the time the measurement was obtained.
Iso explicitly discloses in paragraph 0083 that the motion sensor 13 is configured to be connected to a common controller, and this controller has a time stamp issuing unit 19 for issuing the time stamp. On the other side, Drinan in FIG 2 and paragraph 

Lastly, Drinan does not disclose “associating the measurement value and the measurement counter value with a current counter value” and that the transmission of the measurement value to the external device includes “the measurement counter value, and the associated current counter value”. In other words, using plain language, Drinan does not disclose that the transmission to the external device includes not only the measurement value, but also the time when the measurement was taken as well as the time when it was transmitted.
Yu in FIG 4 with corresponding description in paragraph 0054 teaches a similar system of remote data collection from sensor devices including blood pressure monitor (BP) (which may be equivalent to the combination of BIH 11 and CCM 15 directly connected to each other as shown in FIG 3 of Drinan or wirelessly connected as shown (disclosed in paragraph 0081 as transmission date and time of the transmitted data being available for display)”, and that the transmitted data include “the measurement counter value (disclosed in paragraph 0081 as measurement date and time of the transmitted data being available for display), and the associated current counter value (disclosed in paragraph 0081 as transmission date and time of the transmitted data being available for display)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission of measurement time and date of the transmitted sensor data as well as the transmission time and date of the measured by the sensor data, as suggested by Yu, in the device of Drinan. Doing so would have been consistent with the objective stated in paragraph 0101 of Drinan such 

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 16, Drinan teaches “wherein the measurement value is received from the sensor device via Bluetooth Low Energy (BLE) communication (paragraph 0061: The CCM 15 and BIH 11 (“the sensor device”) communicate through a wireless means 86. Paragraph 0112: For both the connections between BIH and CCM as well as between CCM and DCU, transmission protocols define how the data is transmitted. Paragraph 0116: usage of Bluetooth as one of the protocols).”
Regarding claim 17, Drinan in combination with Iso teaches “receiving a request from the sensor device for the transmission of the measurement counter value to the sensor device before transmitting the measurement counter value to the sensor device (Iso, paragraph 0086: the motion sensor 13 makes the time stamp issue request to the time stamp issuing unit 19 whenever the motion sensor output is outputted. Based on paragraph 0085: The time stamp issuing unit 19, after receiving the request, transmits the time stamp at that timing to the motion sensor 13).”
Regarding claim 18, Drinan in combination with Yu teaches “wherein the sensor device is a wearable device (Yu, paragraph 0081: blood pressure cuff which is “a wearable device being worn by a person”), and
the measurement values are biological information from a person wearing the sensor device (Drinan, paragraph 0057: In operation (FIG. 2), the BIH 11 obtains bioparameter data from sensor 12 measuring appropriate bodily conditions, states or composition, e.g. temperature, pH, or levels of defined biomolecules. Also paragraph 0066. Yu, paragraph 0017).”
Regarding claim 19, Drinan in combination with Yu teaches “wherein the sensor device is a sphygmomanometer (Drinan, paragraph 0066: The Bio Interface Head assembly picks up one or more external or internal measured parameters, which may include physiological parameters including blood pressure. Also paragraph 0128: blood pressure monitoring. Yu, paragraph 0017: blood pressure data (e.g., from a blood pressure cuff). Also paragraphs 0019, 0051, 0067 and elsewhere in the disclosure).”
Regarding claim 21, Drinan teaches or fairly suggests “wherein the sensor device has no internal clock (no internal clock is disclosed in any of the sensors 12 in FIG 2 of Drinan. Additionally, no internal clock is disclosed in sensor 13 in FIG 5 of Iso).”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070060800 (Drinan) in view of US 20180213153 (Iso) and US 20100298662 (Yu) as applied to claim 15, and further in view of US 20070142727 (Zhang).
Regarding claim 20, this claim is rejected because of the same reasons as set forth in the rejection of claims 5 and 12 because they have similar limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648